Citation Nr: 9908306	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with spondylosis of lumbosacral vertebra, currently evaluated 
as 60 percent disabling.  

2.  Entitlement to a total disability evaluation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO assigned a disability rating of 60 
percent for service connected lumbosacral strain with 
spondylosis of lumbosacral vertebra and denied the claim for 
TDIU.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for lumbosacral strain 
with spondylosis of lumbosacral vertebra warrants the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected lumbosacral strain with 
spondylosis of lumbosacral vertebra is manifested by 
complaints of chronic back pain with radiating pain in the 
left leg and difficulty standing, sitting or walking for 
prolonged periods, and objective evidence of intervertebral 
disc wedging and degenerative changes with a herniated disc 
at L4-L5.

3.  Service connection is in effect for lumbosacral strain 
with spondylosis of lumbosacral vertebra, with a 60 percent 
rating, and shell fragment wound scar of the right leg, with 
a noncompensable rating; and the total combined disability 
rating is 60 percent.

4.  The veteran has a high school diploma and work experience 
as a truck driver and truck mechanic.

5.  The veteran's service-connected disabilities alone do not 
prevent him from performing light employment.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 60 percent have not been satisfied.  38 U.S.C.A. 
§  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Increased Rating Claim 

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A March 1973 RO decision granted service 
connection for lumbosacral strain with a 10 percent 
evaluation effective January 17, 1973, the date of the 
original claim.  The evidence from the veteran's service 
medical records reveal that he first complained of low back 
pain in February 1969, following a fall while running.  X-ray 
evidence of the lumbosacral spine taken in service showed 
bilateral pars interarticularis defects at the L5 level with 
minimal spondylolisthesis.  Following service discharge, a 
February 1973 VA examination report notes left lumbar pain, 
and indicates a diagnosis of lumbosacral sprain with slight 
scoliosis of the lumbar area.

An October 1973 Board decision confirmed the 10 percent 
rating.  In a September 1978 rating decision, the RO 
increased the veteran's disability rating for lumbosacral 
strain to 20 percent, effective May 30, 1978, based on 
evidence from an August 1978 VA examination diagnosis of 
probable nerve root compression syndrome on the left side of 
the lumbar spine, with an X-ray impression of spondylolysis 
of the L5 disc  and narrowing of the L4-L5 space.  Subsequent 
rating decisions confirmed the 20 percent rating until August 
1993, when the RO increased the rating for lumbosacral strain 
to 40 percent, effective October 7, 1992.  A July 1993 VA 
examination revealed that the veteran complained of increased 
pain and some flare-ups; the examiner noted some limitation 
of forward flexion, to 60 degrees, of the lumbar vertebrae.  
The veteran was diagnosed with spondylosis of the lumbosacral 
vertebrae at the L3 and L1 levels, and minimal degenerative 
changes, shown by X-ray evidence.  In October 1997, the RO 
increased the rating for lumbosacral strain with spondylosis 
lumbosacral vertebrae at L1 and L3 from 40 percent to 60 
percent, rated as intervertebral disc syndrome, effective 
September 13, 1996.  A May 1997 VA examination revealed 
forward flexion of the lumbar spine limited to 30 degrees, 
due to pain.  The veteran stated that his back had worsened 
since 1993, when he had a severe back pull while turning a 
torque wrench at work.  He was diagnosed with lumbosacral 
strain, predominantly on the left side, with a moderate 
degree of limitation on his daily activities and work.                 

As indicated above, the veteran has appealed the assignment 
of a 60 percent rating for his service connected lumbosacral 
strain with spondylosis of lumbosacral vertebra, and contends 
that a higher rating is warranted.  He contends that he has 
increased back pain that gets progressively worse during the 
course of the day, and that he has difficulty standing, 
sitting, or walking for prolonged periods.  After a review of 
the records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's lumbosacral strain with spondylosis disability 
is rated under Diagnostic Code 5293, for intervertebral disc 
syndrome.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The Board notes that the 
veteran's rating is the maximum under 5293.

Evidence of the veteran's current back condition includes an 
October 1998 letter from S. A. Vickery, M.D., which states 
that the veteran has been diagnosed with chronic lumbar disc 
disease and treated for post traumatic lumbar disc disease 
since 1996.  VA outpatient treatment records from an October 
1998 pain clinic show that the veteran continues to have 
problems sleeping due to low back pain, and takes pain 
medication.  VA outpatient treatment records from July 1998 
reveal that the veteran walks with a cane and has a mild gait 
dysfunction due to pain that radiates down his left leg.  The 
radiating pain is exacerbated with walking, bending or 
twisting.  He was diagnosed with lumbar myofascial pain 
syndrome and lower left extremity pain secondary to possible 
nerve root irritation.  Magnetic resonance imaging (MRI) 
tests from the July 1998 treatment reveal mild lumbar bulging 
diffusely without thecal sac or foraminal involvement, while 
June 1998 MRI evidence shows a large herniated disc at L4-L5.  
Further MRI evidence from June 1998 shows degenerative 
changes involving the inferior plate of L4 and superior end 
plate of L5, with wedging of the L1 vertebral body and mild 
wedging of the L2-L3, L3-L4, L4-L5 and L5-S1 intervertebral 
discs.  This evidence is consistent with a 60 percent rating 
for pronounced intervertebral disc syndrome.  The veteran 
complains of constant lumbosacral pain; and the Board finds 
that his account of his daily pain is consistent with the 
recent objective medical evidence and affords him little 
intermittent relief.        

Since the Board cannot grant a higher rating under 5293 for 
the veteran's back condition,  the Board considers whether a 
higher schedular rating is available under another diagnostic 
code.  However, the Board does not find that an appropriate 
higher schedular rating for the veteran's condition.  
Diagnostic Codes 5285 and 5286 provide for a possible 100 
percent rating, but pertain to the residuals of a fractured 
vertebra and complete ankylosis of the spine, respectively, 
neither of which is shown to be a manifestation of the 
service-connected lumbar spine disability in this case.  The 
Board acknowledges the severity of the veteran's lumbosacral 
back condition, but finds that Diagnostic Code 5293, with a 
60 percent rating, is the proper code section and rating 
level under the Schedule.   

The Board also considers, as the veteran has requested, 
whether a rating higher than 60 percent is appropriate 
outside of the Schedule.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  The Board finds that the evidence does not 
demonstrate an exceptional disability picture in this case 
that would warrant a higher evaluation.  The veteran has a 
severe lumbosacral back problem, as indicative of his 60 
percent rating.  However, this condition has not required 
hospitalization nor has it had such an unusual impact on his 
employment as to render impractical the application of 
regular schedular standards.  The record shows that the 
veteran still works in his business, albeit on a limited 
schedule and with restrictions to his physical abilities.  
However, there is no evidence that the impairment resulting 
from the veteran's back condition warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from 
lumbosacral strain with spondylosis is adequately compensated 
by the 60 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

	II. TDIU Claim

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current combined disability ratings 
reveals that he does not meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) to qualify for 
consideration for a total disability rating.  As discussed in 
the previous section, his lumbosacral strain with spondylosis 
disability is rated at 60 percent.  He is also service 
connected  for a shell fragment wound scar of the right leg, 
with a noncompensable evaluation.  The combined service 
connection disability rating is 60 percent.  As previously 
discussed, under § 4.16, with two or more service connected 
disabilities, at least one disability must ratable at 40 
percent or more, and additional disability ratings must exist 
to bring the combined rating to 70 percent or more.  Although 
the veteran has a disability rated at greater than 40 
percent, his combined rating is less than 70 percent.  
Therefore, the Board finds that the veteran does not meet the 
initial requirements for a total disability evaluation on the 
basis of individual unemployability. 

The Board must also consider whether, despite not meeting the 
total disability percentage requirements, the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disabilities 
and thus entitled to a total disability rating.  See 
38 C.F.R. § 4.16(b).  The Board notes that of his two service 
connected disabilities, lumbosacral strain with spondylosis 
and shell fragment wound scar of the right leg, only his back 
disability has any bearing on his potential unemployability.  
The Board acknowledges that the veteran suffers from chronic 
lumbar disc disease and herniated lumbar disc, which prevents 
him from performing many heavy lifting tasks required of a 
truck mechanic.  His most significant symptomatology is 
chronic low back pain that radiates to his left leg, and 
prevents prolonged standing sitting or walking.  However, as 
the veteran described in his November 1997 letter to VA and 
at his hearing, he has been performing work on air 
conditioners, which is seasonal, as well as office work in 
his truck repair business.  Although his ability to perform 
all tasks required of a truck mechanic is diminished due to 
his back problems, the evidence shows that he still has the 
mental and physical abilities to do precise mechanical work 
on items smaller than trucks, as well as administrative 
tasks.

The veteran stated during his October 1998 Board video 
hearing that he received his General Equivalency Diploma 
(GED) in the Army.  His Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214) states that he 
has a 12th grade education.  The veteran also stated during 
his Board hearing that he has no additional training.  The 
Board notes that all of the veteran's mechanic work 
experience has dealt with large trucks, including his self-
employment.  The Board finds that the evidence shows that the 
veteran is capable of performing the physical and mental acts 
required by employment, while acknowledging that he probably 
will have to obtain work in a field other than truck 
mechanic.  The veteran stated during his Board hearing that 
he looked for other employment previously with no success.  
By his 60 percent disability rating, the Board is cognizant 
of the veteran's substantial back problems that affect 
employment options.  However, the Board finds that this back 
condition still allows him to perform substantially gainful 
employment, as evidenced by his work in his business.  As 
previously discussed, the mere fact that the veteran may have 
difficulty finding gainful employment, such as year-round 
work similar to his recent air conditioning work, is not 
enough to classify him as totally disabled.  See Van Hoose v. 
Brown, supra.  The Board finds that the veteran's back 
disability does not put him in a different position than 
other veterans with the same disability rating.  The facts 
show that he has the capacity to obtain gainful employment.  
Thus, the Board finds that he is not totally disabled by 
reason of unemployability. 


ORDER

Entitlement to an increased rating for lumbosacral strain 
with spondylosis of lumbosacral vertebra is denied.  
Entitlement to TDIU is denied.



_______________________
MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 11 -


- 1 -


